ILND 450 (Rev.Case:    1:16-cv-05827
              04/29/2016)                     Document
                          Judgment in a Civil Action     #: 366 Filed: 07/26/21 Page 1 of 1 PageID #:3843

                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS

 LCCS Group,

 Plaintiff,
                                                                   No. 16-cv-05827
 v.                                                                Judge John F. Kness

 A.N. Webber Logistics, Inc., et al.,

 Defendants.

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff


                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


                 other: Case dismissed with prejudice for failure to prosecute.

This action was (check one):

      tried by a jury with Judge         presiding, and the jury has rendered a verdict.
      tried by Judge         without a jury and the above decision was reached.
      decided by Judge John F. Kness at the Court’s instance on entry of an order of dismissal.


Date: July 26, 2021
                                                              JOHNNFF.. KNES
                                                                        KNESS
                                                                           E S
                                                              United States District Judge
